FILED

APR 26 2013

C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Steven Lynn Jackson, )
)
Petitioner, )

5 * l ll

v. ) Civil Action No.   ’
)
)
U.S. Parole Commission, )
)
Respondent. )

MEMORANDUl\/I OPINION

Petitioner, proceeding pro se, is a District of Columbia resident under the supervision of
the United States Parole Commission who is facing parole revocation charges. See Pet. at 4.
Petitioner has brought an action for a writ of habeas corpus, claiming that the Commission lacks
authority over his "post supervision sentence," and, thus, cannot "return [him] back to jail
without a new judgment and commitment order signed by a Superior Court judge, based on a
new arrest and probable cause . . ., knowing that a parole official is not a judicial officer." Pet.
at 2. He seeks, among other relief, an order to prevent the Commission from "carrying out a
pending parole hearing . . . ." Ia’. at 6.

"A court . . . entertaining an application for a writ of habeas corpus shall forthwith award
the writ or issue [a show cause] order . . ., unless it appears from the application that the applicant
or person detained is not entitled thereto." 28 U.S.C. § 2243. The extraordinary remedy of
habeas corpus is available to District of Columbia prisoners if the prisoner shows that he is "in
custody in violation of the Constitution or laws or treaties of the United States." 28 U.S.C. §

2241(¢)(3).

The U.S. Parole Commission has jurisdiction over D.C. parolees and supervisees to revoke
parole or to modify parole conditions. D.C. Code §§ 24-131, 24-133(0)(2); see Taylor v. U.S.
Parole Comm ’n, 860 F. Supp. 2d 13, l5-l6 (D.D.C. 20l2). Because the District's parole and
supervised release statutes govem the execution of a judicially imposed sentence, "[t]he Parole
Commission's administrative authority over supervised release and its power to impose a sentence
when such release is revoked does not constitute a usurpation of a judicial function or violate the
separation-of-powers doctrine." Taylor, 860 F. Supp. 2d at 16 (citing Smallwooa' v. U.S. Parole
Comm ’n, 777 F. Supp. 2d 148, 150 (D.D.C. 201 l)); see Hammett v. U.S. Parole Comm'n, No.
l0-442 (JDB), 2010 WL l257669, at *l (D.D.C. Apr. 2, 2010) (observing that "[t]his argument,
and similar separation of powers arguments, have been raised often and rejected each time"). The
case petitioner relies upon, Taylor v. U.S. Probatz`on Ojjice, 409 F._’>d 426 (D.C. Cir. 2005), is
entirely inapposite since it concerned a suit for monetary damages for an unlawful detainer at the
D.C. Jail and had nothing to do with the authority of the U.S. Parole Commission. See z`d. at 428.

Since the instant petition reveals no basis for issuing the writ, the Court will deny the

petition and dismiss the case. A separate order accompanies this Memorandum Opinion.

/4§/‘/

l cl U ited S s D1 trict Jud
ge
DATE; April §§ , 2013 {,i@//